  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


TONY TERRELL MOSES, SR.,      )
                              )
     Petitioner,              )
                              )         CIVIL ACTION NO.
     v.                       )           3:11cv625-MHT
                              )                (WO)
UNITED STATES OF AMERICA,     )
                              )
     Respondent.              )


                            ORDER

    This cause is now before the court on petitioner's

notice of appeal (doc. no. 39), which the court is

treating as a motion for certificate of appealability.

    To    obtain   a   certificate    of   appealability   the

prisoner must make a "substantial showing of the denial

of a constitutional right."          28 U.S.C. § 2253(c)(2).

The court finds that the petitioner has failed to make

this showing.

                             ***

    Accordingly, it is ORDERED that petitioner's motion
for a certificate of appealability is denied.

    DONE, this the 5th day of February, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           2
